Title: [Diary entry: 18 April 1785]
From: Washington, George
To: 

Monday 18th. Mercury at 60 in the Morning—64 at Noon and 66 at Night. Wind Southerly with great appearances of rain until the afternoon

when there was a red sky and clear horizon towards the sun setting. Rid to Alexandria to the Election of Delegates for this County and dined at Colo. Fitzgeralds. Colo. Syme & Doctr. Steuart were chosen & for whom I gave my suffrages. Had the Roots, shrubs (which had been grubbed) & Tussics of broom Straw in the point of New ground below the field I had been sowing in clover & Orchard grass, next the Hop inclosure raked of & burnt. I then sowed it up to stakes which run a cross the ground at a double Chesnut Tree with Barley and Orchard grass Seed. On the East side I sprinkled two Bushels of the plaister of Paris (powdered) and harrowed it in along with the Barley—after which the grass Seed was Sowed & harrowed with a Bush harrow. I intended to have sprinkled the same quantity of Plaister, on the West side, but Night coming on I could only get the Barley sowed & harrowed in with the Iron harrow, and the Grass seed with the Bush. The Plaister was postponed until the Morning. I intended this as an experiment (the ground being poor, & equal in quality)—first to try the effect of the Plaister & next whether spreading it on the Surface, or burying it with the Seed was most efficatious. The slipe adjoining the Fence of the hop ground was also sowed in Barley & Orchard grass Seed this day. This had been well spread with Stable & farm Yard Dung upon the Hooeing it had received previous to the Plowings.